Citation Nr: 0621921	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for bilateral hearing loss and PTSD.  

In his April 2000 notice of disagreement (NOD) the veteran 
raised claims of entitlement to service connection for 
depression, anxiety, and panic attacks, and a claim for a 
non-service connected pension.  It does not appear that these 
claims have been yet adjudicated, and they are referred to 
the RO for appropriate action.    

In October 2003 the Board remanded the claims on appeal for 
further development.  The issue of entitlement to service 
connection for tinnitus was also remanded by the Board in 
October 2003.  Service connection for bilateral tinnitus was 
granted in a January 2006 rating decision.  This constitutes 
a full grant of that benefit and this issue is no longer in 
appellate status.  


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the veteran's 
enlistment examination and did not increase in severity 
during service.  

2.  The veteran is not shown to have engaged in combat and 
there is no credible evidence in support of the claimed in-
service stressors.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.306, 3.385 (2005).  

2.  PTSD was not incurred in or the result of service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

June 2003 and November 2004 VCAA letters informed the veteran 
of what information and evidence was necessary to establish 
service connection for bilateral hearing loss and PTSD.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the November 
2004 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran was thus adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision on the claims.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The January 2006 
supplemental statement of the case (SSOC) readjudicated the 
claims on appeal by considering the claims based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect in regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson.  Additionally, this 
notice must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced  
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

The Board finds all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA outpatient treatment records have been 
associated with the claims file.  Further, a January 2006 
response from the U.S. Army and Joint Service Records 
Research Center (JSRRC) (formerly the Center for Records 
Research (CURR)) provided a review of the 1969 Command 
History of the U.S.S. Valley Forge, the ship on which the 
veteran was stationed when he experienced his reported 
stressors.  

In a February 2006 statement from the veteran, he indicated 
that the January 2006 SSOC did not mention evidence of VA 
outpatient treatment reports from the Mental Health Clinic at 
the VA Outpatient Clinic in Mt. Vernon, Missouri.  He stated 
that if these reports were of record, but merely failed to be 
noted as evidence in the SSOC, his claim for service 
connection should be finalized as soon as possible.  Review 
of the claims file reveals that VA outpatient treatment 
records from the Fayetteville VA Medical Center include the 
reports of treatment from the Mt. Vernon Mental Health 
Clinic.    

In addition, the veteran was afforded VA examinations in 
September 1999 and February 2005 to evaluate his claimed 
conditions.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Bilateral Hearing Loss

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent audiological examination at his 
enlistment examination in December 1967.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
55
45
LEFT
5
5
5
30
45

A diagnosis of mild high frequency hearing loss was given.  
Thus, the veteran had bilateral hearing loss, as defined in 
38 C.F.R. § 3.385, noted at entrance into service, and the 
presumption of soundness is not for application.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(a).  Therefore, service connection 
for bilateral hearing loss requires a finding that the 
hearing loss was aggravated in service.  38 U.S.C.A. § 1153.  
Such aggravation is presumed if there was an increase in 
disability during service.  38 C.F.R. § 3.306(a).  

The service medical records do not include any complaints 
regarding hearing loss or further audiological examination 
until the February 1970 discharge examination.  Pure tone 
thresholds, in decibels, at that time, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
50
55
LEFT
10
10
15
35
35

A diagnosis of defective hearing loss was given.  While the 
audiological examination conducted at separation indicated an 
increase in decibel loss at some frequencies, and decreases 
at others, the mere fact that there was a measurable increase 
does not per se show that there was an increase in 
disability.  Hensley v. Brown, 5 Vet. App. 155, 162 (1993).  

The presence of a ratable increase in disability at service 
separation would be demonstrative of the presence of in-
service increase in disability, while the obverse would not 
be true.  Hensley v. Brown, 5 Vet. App. at 163.

While VA outpatient treatment records note that the veteran 
is hard of hearing, and list hearing loss on the problem 
list, they do not include any opinions as to whether or not 
bilateral hearing loss was aggravated in service.  

The veteran underwent VA audiological examination in 
September 1999.  The VA examiner noted that the claims file 
was not available, but that the medical charts, which 
included no audiograms, were reviewed.  The veteran reported 
noise exposure to artillery, aircraft, heavy equipment, 
weapons, diesel engines, explosives, and radar/radio noise.  
He stated that he worked in construction and that in his 
civilian life he was exposed to heavy equipment, weapons, 
diesel engines, amplified music, power tools, and factory 
noise.  He reported that he was not required to wear any ear 
protection in the military, and was occasionally required to 
wear ear protection as a civilian.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
65
70
LEFT
25
20
60
60
55

The veteran's speech recognition using the Maryland CNC Word 
List was 92 percent in the right ear and 90 percent in the 
left ear.  The diagnosis was a bilateral mild to moderately 
severe sensorineural hearing loss.  The VA examiner then 
stated that, given that the veteran's hearing was never 
adequately tested prior to discharge, it was as likely as not 
that his hearing loss began in the military and may have 
worsened as a civilian.    

The veteran underwent a second VA audiological examination in 
February 2005.  The VA examiner indicated that he reviewed 
both the claims file and the medical file.  Specifically, he 
indicated that the audiogram on entrance examination 
indicated that high frequency hearing loss was present on 
entrance into the military.  He added that the separation 
audiogram revealed that there was no change in the veteran's 
hearing.  The veteran again reported his history of military 
and civilian noise exposure and stated that he wore bilateral 
hearing aids.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
70
55
LEFT
35
50
65
65
65

The veteran's speech recognition using the Maryland CNC Word 
List was 58 percent in the right ear and 72 percent in the 
left ear.  The diagnosis was a moderate sensorineural hearing 
loss bilaterally.  The examiner opined that, given the fact 
that the veteran's hearing loss was present prior to active 
duty, and that there was no change in hearing status prior to 
discharge, it appeared that the veteran's current hearing 
loss was not caused by military service.  

The two VA examiners provide conflicting opinions on the 
relationship between current bilateral hearing loss and 
service.  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  Madden v. Gober, 125 
F. 3d 1477 (Fed. Cir. 1997).

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While both VA examiners evaluated the veteran's current 
condition, the September 1999 VA examiner rendered an opinion 
without access to the claims file, and based that opinion on 
the fact that the veteran's hearing was never adequately 
tested prior to discharge.  This is in direct conflict with 
the service medical records, which include both an enlistment 
and separation audiogram.  The February 2005 VA examiner 
considered these audiograms, and specifically the fact that 
the veteran had bilateral hearing loss on entrance into 
service, in rendering his opinion.  

Thus, the Board thus finds that the February 2005 VA 
examiner's opinion is of more probative weight than that of 
the September 1999 VA examiner.  Therefore, as the February 
2005 VA examiner provided a competent opinion, based on 
thorough review of the record and examination of the veteran, 
that there was no increase in bilateral hearing loss during 
service, and in the absence of competent medical evidence to 
the contrary, the evidence is against the grant of service 
connection for aggravation of bilateral hearing loss.  

The Board notes parenthetically that the results at service 
separation did not show a ratable increase in hearing loss 
disability.  Speech discrimination scores were not reported 
on examination for service entrance or separation, as would 
be required to evaluate hearing loss.  38 C.F.R. § 4.85 
(2005).  The speech reception thresholds were, however, all 
within the lowest range listed in Tables VI and VIA, of the 
rating criteria.  Table VIA provides criteria for rating 
hearing loss on the basis of speech reception thresholds 
alone.  Under that table the veteran had Level I hearing loss 
at service entrance and at service separation.  Such hearing 
loss would warrant a non-compensable evaluation under 
Diagnostic Code 6100 (Table VII) (2005).

Because there was no ratable increase in hearing loss in 
service and the only competent opinion is that there was no 
aggravation, the Board finds that the preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  PTSD

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. 
§ 3.304(f) (2005).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

Service medical records do not include any complaints of or 
treatment for psychiatric illness.  An April 1969 report of 
treatment, however, gives a diagnosis of tension headaches 
and possible anxiety reaction.  The following month the 
veteran was seen with complaints of being dizzy, nervous, 
tired, and not sleeping regularly, but gave no history of 
personal problems or injury.  In January 1970 the veteran 
again presented with complaints of being unable to sleep and 
nervous.  However clinical psychiatric evaluation was normal 
on the February 1970 separation examination.  

VA outpatient treatment reports from April 1999 to August 
2003 include diagnoses of, and treatment for, PTSD related to 
military service.  Specifically, an August 2003 treatment 
report explicitly stated that the veteran's diagnosis of PTSD 
was related to Navy service on a boat off the Vietnam coast.  

In a July 1999 stressor statement, the veteran indicated that 
his experiences in DaNang in February 1969, specifically, 
seeing bombs going off and fighting, contributed to his PTSD.  
These outpatient treatment reports indicate that the veteran 
identified stressors including fear of explosion because of 
several tons of black powder in his ship's hull, a fire which 
broke out right above that black powder, seeing the deaths of 
those on land through binoculars, and coming up from below 
deck to find that the topography of an entire island had been 
destroyed.  

The veteran underwent VA PTSD examination in September 1999.  
He reported that his military service included assignment to 
an amphibious assault boat in Vietnam for one tour and that 
he spent most of his time loading ammunition.  He reported 
that he would oftentimes see through binoculars how the 
marines he was supporting were heavily hit, and that he 
believed many of his friends who were marines were killed, 
especially one, although he did not name this individual.  

The veteran complained of anxiety attacks which began after 
his return from Vietnam.  He reported prior alcohol and drug 
use, but stated that he became sober in 1989.  He stated that 
he had problems with anger, concentration, and sleep, and 
that he experienced recurrent thoughts of loading the shells 
and amphibious assault of marines.  The veteran was 
questioned regarding stressors and reported that he lost his 
sister just prior to entering service, that he learned a 
friend was killed overseas after he returned from Vietnam, 
seeing marines "catching hell" through binoculars, and 
seeing a lot of replacements.  The VA examiner noted that 
these were self-reports of stressors and that there was 
nothing in the records relating to these reported events.  

In rendering his diagnosis, the VA examiner indicated that 
the veteran presented subjective complaints compatible with 
PTSD, however, there was nothing in the record which verified 
his alleged stressors and that previous review of the 
veteran's statements failed to establish sufficiently 
detailed statements to verify stressful events in his 
military records, and, therefore, the Axis I diagnosis 
included anxiety state, not otherwise specified, and PTSD by 
history only (self-report, nonverifiable stressors).  

VA treatment reports reflect that the veteran was 
hospitalized in January 2004 when he presented with worsening 
symptoms of PTSD, specifically that he had not slept for two 
days.  Assessment during this hospitalization revealed that 
the veteran was not endorsing the full complement of symptoms 
of PTSD and, the physician indicated that his insomnia may 
have been cased by SSRI withdrawal.  A diagnosis of 
depression, rule out PTSD was given.  The VA outpatient 
treatment reports from this January 2004 hospitalization to 
January 2005 continue to list chronic PTSD on the problem 
list, however, no specific diagnosis of PTSD is given, 
rather, the diagnosis is consistently rule out PTSD.  

In December 2004 the veteran provided a more specific 
stressor statement, stating that he witnessed deaths of 
soldiers aboard the U.S.S. Valley Forge in July and August 
1969.  

While the VA outpatient treatment records prior to January 
2004 clearly indicate a diagnosis of PTSD, the January 2004 
assessment that the veteran was not presenting the full 
complement of PTSD symptoms and the more recent diagnoses of 
rule out PTSD, weigh against a finding of a current diagnosis 
of PTSD.  

Even if a current diagnosis of PTSD could be found, service 
connection is not warranted as there is no corroboration of 
the veteran's claimed stressors.  

Service personnel records reflect that the veteran served on 
the U.S.S. Valley Forge from January to December 1969.  The 
veteran's Form DD 214 reflects that he was awarded the 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal with Device, and the Vietnam Service Medal with one 
Bronze Star.  

The veteran's service personnel records do not support the 
conclusion that he engaged in combat with the enemy.  
Although the veteran served on a boat off the shore of 
Vietnam, mere service in a combat area or combat zone does 
not in itself lead to the conclusion that an individual 
engaged in combat.  VAOPGCPREC 12-99 (1999).  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  
Consequently, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran's lay testimony, 
while deemed credible, is insufficient to establish service 
connection.  See Cohen at 147.  

There is no credible supporting evidence of any of the 
reported stressors in this case.  Review of the command 
history of the U.S.S. Valley Forge for 1969, the JSRRC 
response, and an internet article on the ship's history 
submitted by the veteran, indicate that the ship carried 
Marines who fought onshore, but do not report any deaths 
occurring on the ship in July or August 1969 or reflect that 
onshore fighting as described by the veteran was visible from 
the ship, nor do they make mention of a fire over the hull, 
or the destruction of the topography of any island.  Indeed, 
they report no indicia of combat.

An internet article reports that in July and August 1969, the 
U.S.S. Valley Forge provides helicopter support for combat 
operations in Vietnam; but do not report that the ship was 
itself involved in combat.  In fact the ship was safe enough 
for a visit from the commandant of the Marine Corps in August 
1969.  www.valley-forge.nayv.mil/history.html (now found at 
http://www.happyvalleyreunionclub.org/HV400.html).

The veteran's statements alone are insufficient to establish 
the occurrence of the claimed stressors.  Attempts have been 
made to verify the reported stressors, but no supporting 
evidence has been found.  Therefore, absent credible 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  As such, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for PTSD is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


